                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:12-cr-254-MOC-DSC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
JAVOTO JETER,                          )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se “Motion for Reconsideration,”

(Doc. No. 99), which appears in substance to be a Motion for Compassionate Release/Reduction

of Sentence based on the COVID-19 pandemic.

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                         Signed: January 15, 2021




        Case 3:12-cr-00254-MOC Document 100 Filed 01/15/21 Page 1 of 1
